DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 11/4/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Steven Rabin, having Reg. No. 29,102, on 8/24/21. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:

NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

1. (Currently Amended) A host-to-host chipcouplable to a first host and a second host, the host-to-host chip comprising: 
a first port and a second port coupled to the first host and the second host respectively; and 
a host-to-host control circuit coupled to the first port and the second port, wherein, when the host-to-host chip is coupled to the second host, the host-to-host control circuit identifies whether the second host is a first type of smartphone or a second type of smartphone; 
when the host-to-host control circuit identifies that the second host is the first type of smartphone, in response to a command from the host-to-host control circuit, the second host switches to a host role from a device role, and the host-to-host control circuit controls whether data is transmitted between the first host and the second host via a DMA path; 
when the host-to-host control circuit identifies that the second host is the second type of smartphone, the host-to-host control circuit determines that data is transmitted between the first host and the second host in a pass-through mode.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 1 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding a host-to-host chip that is connected to two hosts wherein “when the host-to-host control circuit identifies that the second host is the first type of smartphone, in response to a command from the host-to-host control circuit, 
Because claims 2-6 depend directly or indirectly on independent claim 1, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD T. MODO/
Examiner
Art Unit 2181       

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181